DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks of 2/15/2022, with respect to the 35 U.S.C. § 103 rejections of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra (US 2016/0147826; already of record), in view of Baselau et al. (US 2016/0313130), further in view of Fujimoto (US 2019/0265050; already of record).

Regarding claim 1, Mishra discloses:
A method, comprising:
receiving, by a device, location information of a point of interest (Paragraph [0045]);
determining, by the device and using map data, a geographical coordinate of the point
of interest based on the location information, and a first routable attribute of the point of interest (Paragraph [0046], i.e. location information, e.g. a relationship between the geographical coordinate and a road segment nearest to the geographical coordinate);
determining, by the device and using updated map data, a second routable attribute of the point of interest based on the geographical coordinate (Paragraph [0046], i.e. physical address), 
   	   wherein the first routable attribute and the second routable attribute include one or more of a physical address associated with the geographical coordinate or a relationship between the geographical coordinate and a road segment nearest to the geographical coordinate (Paragraph [0046], i.e. physical address or GPS coordinate),
   wherein the updated map data is updated relative to the map data (Paragraph [0045],
 i.e. updating mapping based on user submissions), and
…
   	causing, by the device, an action to be performed based on the aggregate score (Paragraph [0031], i.e. updating the location based on statistical analysis of multiple search requests).
	Mishra does not explicitly teach:
	…
identifying, by the device, a shift in the point of interest between the map data and the 
updated map data,
   wherein the shift in the point of interest is identified based on an inconsistency
between the first routable attribute and the second routable attribute;
determining, by the device and when the shift in the point of interest is identified, an aggregate score based on the inconsistency; and
	…
	However, Mishra suggests/infers:
…
determining, by the device and when the shift in the point of interest is identified, an aggregate score based on the inconsistency (Paragraph [0031] and [0046], i.e. updating and refining the location multiple times due to inconsistencies found, i.e. scored, based on statistical analysis of an aggregate of search requests from multiple user devices); and
	…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mishra to incorporate the teachings of determining, by the device and when the shift in the point of interest is identified, an aggregate score based on the inconsistency, as inferred by Mishra. Doing so would help maintain and access up-to-date, accurate, and reliable information for use in providing services or when responding to enquiries concerning points of interest, as recognized by Mishra (Abstract; Paragraphs [0001] and [0002]).
Mishra does not disclose nor suggest/imply:
…
wherein the road segment is identified, from a plurality of road segments and for each of the map data and the updated map data, based on selecting the road segment with a shortest distance between the geographical coordinate and a reference point on the road segment nearest to the geographical coordinate;
identifying, by the device, a shift in the point of interest between the map data and the 
updated map data,
   wherein the shift in the point of interest is identified based on an inconsistency
between the first routable attribute and the second routable attribute; and
wherein the first routable attribute and the second routable attribute are associated with at least a bearing;
…
However in the same field of endeavor, Baselau teaches a method of resolving a point location from a location reference (Abstract) and more specifically:
…
wherein the road segment is identified, from a plurality of road segments and for each of the map data and the updated map data, based on selecting the road segment with a shortest distance between the geographical coordinate and a reference point on the road segment nearest to the geographical coordinate (Paragraphs [0051] and [0057], i.e. closest road segment to a point);
…
wherein the first routable attribute and the second routable attribute are associated with at least a bearing (Paragraph [0009] and [0048], i.e. the Examiner notes that “associated with a bearing” is particularly broad and is being interpreted as a location reference point which has a bearing included in its classification);
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mishra to incorporate the teachings of …wherein the road segment is identified, from a plurality of road segments and for each of the map data and the updated map data, based on selecting the road segment with a shortest distance between the geographical coordinate and a reference point on the road segment nearest to the geographical coordinate; …wherein the first routable attribute and the second routable attribute are associated with at least a bearing;…, as taught by Baselau. Doing so would successfully resolve a point location from a location reference, as recognized by Baselau (Paragraphs [0013] and [0014]).
The combination of Mishra and Baselau does not teach:
…
identifying, by the device, a shift in the point of interest between the map data and the 
updated map data,
wherein the shift in the point of interest is identified based on an inconsistency
between the first routable attribute and the second routable attribute;
…
However in the same field of endeavor, Fujimoto teaches a map data providing system that stores map data including multiple section data in which a reference point indicated by absolute coordinates is set for each of multiple sections (Abstract) and more specifically:
…
identifying, by the device, a shift in the point of interest between the map data and the 
updated map data (Paragraphs [0023],[0033], [0075], [0081], and [0114], i.e. identifying a deviation amount of a point of interest by comparing basic map data and updated actual map data and calculating the difference relative and absolute coordinates of the point of interest data, i.e. the first and second routable attribute, i.e. a reference points),
   wherein the shift in the point of interest is identified based on an inconsistency
between the first routable attribute and the second routable attribute (Paragraphs [0023], [0033], [0075], [0081], and [0114], i.e. identifying a deviation amount of a point of interest by comparing basic map data and updated actual map data and calculating the difference relative and absolute coordinates of the point of interest data, i.e. the first and second routable attribute, i.e. a reference points), and
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mishra to incorporate the teachings of …identifying, by the device, a shift in the point of interest between the map data and the updated map data, wherein the shift in the point of interest is identified based on an inconsistency between the first routable attribute and the second routable attribute, and …, as taught by Fujimoto. Doing so would prevent an increase in an error between the position coordinates of each point shown in the map data and actual position coordinates according to an elapsed time from the time of creation of the map data, as recognized by Fujimoto (Paragraph [0023]).

Regarding claim 3, the combination of Mishra and Fujimoto teaches the method of claim 1. Mishra further discloses:
wherein identifying the shift in the point of interest comprises:
identifying the shift in the point of interest when the inconsistency corresponds to at least one of the physical address of the point of interest, a distance between the geographical coordinate and the reference point, or a bearing between the geographical coordinate and the reference point (Paragraph [0046], i.e. using location information such as a physical address or GPS coordinates and a location picture to update information associated with a POI). 
Regarding claim 4, the combination of Mishra and Fujimoto teaches the method of claim 1. Mishra does not explicitly teach:
wherein determining the aggregate score comprises:
determining the aggregate score based on one or more of an inconsistency in the physical address of the point of interest, an inconsistency in a distance between the geographical coordinate and the reference point, or an inconsistency in a bearing between the geographical coordinate and the reference point.
However, Mishra suggests/infers:
wherein determining the aggregate score comprises:
determining the aggregate score based on one or more of an inconsistency in the physical address of the point of interest, an inconsistency in a distance between the geographical coordinate and the reference point, or an inconsistency in a bearing between the geographical coordinate and the reference point (Paragraph [0031] and [0046], i.e. updating and refining the location multiple times due to inconsistencies, e.g. concerning a physical address and GPS coordinates, found, i.e. scored, based on statistical analysis of an aggregate of search requests from multiple user devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mishra to incorporate the teachings of wherein determining the aggregate score comprises: determining the aggregate score based on one or more of an inconsistency in the physical address of the point of interest, an inconsistency in a distance between the geographical coordinate and the reference point, or an inconsistency in a bearing between the geographical coordinate and the reference point, as inferred by Mishra. Doing so would help maintain and access up-to-date, accurate, and reliable information for use in providing services or when responding to enquiries concerning points of interest, as recognized by Mishra (Abstract; Paragraphs [0001] and [0002]).

Regarding claim 6, the combination of Mishra and Fujimoto teaches the method of claim 1. Mishra further discloses:
wherein causing the action to be performed comprises:
generating a shift report based on the shift in the point of interest and the aggregate score (Paragraph [0071], i.e. a shift report is notification or request to update location information of a POI);
transmitting the shift report to a client device (Paragraph [0071], i.e. a notification or request to update location information of a POI);
receiving, from the client device, a request to modify one or more of the physical address of the point of interest or the geographical coordinate of the point of interest (Paragraph [0071], i.e. a notification or request  to update location information of a POI); and
   modifying the updated map data according to the request (Paragraph [0071], i.e. the communication module 303 may receive a request or notification from the UEs 101, the service providers 105, the content providers 107, and/or other elements of the system 100 to analyze, verify, and potentially update information related to one or more POIs).

Regarding claim 7, the combination of Mishra and Fujimoto teaches the method of claim 1. Mishra further discloses:
wherein causing the action to be performed comprises:
comparing the aggregate score with a threshold (Paragraph [0031], i.e. the threshold being the potential accuracy of location information for an unverified POI based on statistical analysis, e.g. distribution, frequency, etc., of a multitude of search requests, from a plurality of users); and
modifying, when the aggregate score satisfies the threshold, the updated map data according to the shift in the point of interest (Paragraph [0031], i.e. updating the location based on statistical analysis of multiple search requests).

Regarding claim 8, the combination of Mishra and Fujimoto teaches the method of claim 1. Mishra further discloses:
wherein causing the action to be performed comprises:
comparing the aggregate score with a threshold (Paragraph [0031], i.e. the threshold being the potential accuracy of location information for an unverified POI based on statistical analysis, e.g. distribution, frequency, etc., of a multitude of search requests, from a plurality of users);
causing the updated routing information to be used by the navigation device (Paragraphs [0031] and [0079], i.e. updating the location used for navigation directions for the navigation device).

Regarding claims 9 and 15, the claim(s) recites analogous limitations to claim(s) 1 above, and is therefore rejected on the same premise.
Regarding claim 9, Mishra further discloses:
A device, comprising:
one or more memories (Paragraph [0004]); and
one or more processors, communicatively coupled to the one or more memories (Paragraph [0004]), to:
…
Regarding claim 15, Mishra further discloses:
A non-transitory computer-readable medium storing instructions (Paragraph [0005]), the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors (Paragraph [0005]) to:
…

Regarding claims 11 and 16, the claim(s) recites analogous limitations to claim(s) 3 above, and is therefore rejected on the same premise.
Regarding claim 12, the claim(s) recites analogous limitations to claim(s) 4 above, and is therefore rejected on the same premise.

Regarding claims 13 and 18, the claim(s) recites analogous limitations to claim(s) 6 above, and is therefore rejected on the same premise.

Regarding claims 14 and 20, the claim(s) recites analogous limitations to claim(s) 8 above, and is therefore rejected on the same premise.

Regarding claim 19, the claim(s) recites analogous limitations to claim(s) 7 above, and is therefore rejected on the same premise.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable the combination of  Mishra, Baselau, and Fujimoto as applied to claim 1 above, and further in view of Iyer et al. (US 10937191, hereinafter Iyer; already of record).

The combination of Mishra, Baselau, and Fujimoto teaches the method of claim 1. 
Mishra further discloses:
wherein determining the second routable attribute comprises:
determining a distance between the geographical coordinate and the reference point on the road segment (Paragraph [0046], i.e. GPS coordinates); and
…
The combination of Mishra, Baselau, and Fujimoto does not teach:
…
determining a bearing between the geographical coordinate and the reference point on the road segment.
However in the same field of endeavor, Iyer teaches an information handling system operating a predictive simultaneous localization and mapping (SLAM) system comprising a camera mounted to a wearable headset capturing an image of a landmark, a positional sensor mounted to the wearable headset measuring a current positional state of the headset, and a network adapter receiving a stored SLAM frame, including an identification and position of the landmark within a previously captured image (Abstract) and more specifically:
	…
determining a bearing between the geographical coordinate and the reference point on the road segment (Fig. 2A; Col. 9 Lines 15-31, i.e. bearing and range from a landmark to the head mounted display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mishra to incorporate …determining a bearing between the geographical coordinate and the reference point on the road segment, as taught by Iyer. Doing so would allow for a head mounted display to map its location relative to the distance and bearing of various landmarks, as recognized by Iyer (Col. 3 Lines 25-28; Col. 3 Line 55 – Col. 4 Line 13). 

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Mishra, Baselau, and Fujimoto as applied to claims 1 and 15 above, and further in view of Iyer, even further in view of Shashua et al. (US 9939813, hereinafter Shashua).

Regarding claim 5, the combination of Mishra, Baselau, and Fujimoto teaches method of 
claim 1. Mishra does not explicitly teach:
wherein determining the aggregate score comprises:
determine a first score based on whether an inconsistency in the physical address of the point of interest is identified, 
determining a second score when an inconsistency in a distance between the geographical coordinate and the reference point is identified;
determining a third score based on whether an inconsistency in a bearing between the geographical coordinate and the reference point is identified; and
   determining the aggregate score based on a combination of the first score, the second score, and the third score.
However Mishra suggests/infers:
wherein determining the aggregate score comprises:
determine a first score based on whether an inconsistency in the physical address of the point of interest is identified (Paragraph [0031] and [0046], i.e. updating and refining the location multiple times due to inconsistencies, e.g. concerning a physical address, found, i.e. scored, based on statistical analysis of an aggregate of search requests from multiple user devices), 
determining a second score when an inconsistency in a distance between the geographical coordinate and the reference point is identified (Paragraph [0031] and [0046], i.e. updating and refining the location multiple times due to inconsistencies, e.g. concerning GPS coordinates, found, i.e. scored, based on statistical analysis of an aggregate of search requests from multiple user devices);
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mishra to incorporate the teachings of wherein determining the aggregate score comprises: determine a first score based on whether an inconsistency in the physical address of the point of interest is identified, determining a second score when an inconsistency in a distance between the geographical coordinate and the reference point is, as inferred by Mishra. Doing so would help maintain and access up-to-date, accurate, and reliable information for use in providing services or when responding to enquiries concerning points of interest, as recognized by Mishra (Abstract; Paragraphs [0001] and [0002]).
Mishra neither teaches nor suggest/infers:
…
determining a third score based on whether an inconsistency in a bearing between the geographical coordinate and the reference point is identified; and
determining the aggregate score based on a combination of the first score, the second score, and the third score.
However in the same field of endeavor, Iyer teaches:
…
determining a third score based on whether an inconsistency in a bearing between the geographical coordinate and the reference point is identified (Figs. 2A and. 5 Elements 508, 510, and 512; Col. 9 Lines 15-31; Col. 20 Lines 30-52, i.e. checking the SLAM data to determine if the actual bearing is inconsistent with the predicted bearing and flagging or scoring and updating when inconsistencies are present); and
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mishra to incorporate …determining a third score based on whether an inconsistency in a bearing between the geographical coordinate and the reference point is identified, as taught by Iyer. Doing so would allow for a head mounted display to map its location relative to the distance and bearing of various landmarks and update when necessary, as recognized by Iyer (Col. 3 Lines 25-28; Col. 3 Line 55 – Col. 4 Line 13).
The combination of Mishra, Baselau, Fujimoto, and Iyer does not teach:
…
determining the aggregate score based on a combination of the first score, the second score, and the third score.
However in the same field of endeavor, Shashua teaches a system for determining a location of a landmark for use in navigation of an autonomous vehicle (Abstract) and more specifically:
…
determining the aggregate score based on a combination of the first score, the second score, and the third score (Col. 4 Lines 1-16; Col. 203 Line 62 – Col. 204 Line 19, i.e. an aggregate score based on the confidence level of the road information acquired combining the previously stated inconsistencies across the multiple inputs from a plurality of vehicles used to update the data model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mishra and Iyer to incorporate determining the aggregate score based on a combination of the first score, the second score, and the third score, as taught by Shashua. Doing so would allow for one or more autonomous vehicles to use the data for navigation, as recognized by Shashua (Col. 4 Lines 1-16). 

Regarding claim 17, the claim(s) recites analogous limitations to claim(s) 5 above, and is therefore rejected on the same premise.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Mishra, Baselau, and Fujimoto as applied to claim 9 above, and further in view of Kreft (US 10509810).
The combination of Mishra, Baselau, and Fujimoto teaches the device of claim 9. Mishra 
does not teach:
wherein the one or more processors, when determining the geographical coordinate, are
to:
geocode a physical address of the point of interest to determine the geographical coordinate.
However in the same field of endeavor, Kreft teaches a method for updating a computer generated may including providing tools for a user to draw building outlines on the map, and move icons that are associated with the building to points near on inside the new outline (Abstract) and more specifically:
wherein the one or more processors, when determining the geographical coordinate, are
to:
geocode a physical address of the point of interest to determine the geographical coordinate (Col. 15 Line 64 - Col. 16 Line 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mishra to incorporate wherein the one or more processors, when determining the geographical coordinate, are to: geocode a physical address of the point of interest to determine the geographical coordinate, as taught by Kreft. Doing so would allow multiple POI's with the same address or geo-location to be both viewed and selected, as recognized by Kreft (Col. 16 Lines 14-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663          
/SZE-HON KONG/Primary Examiner, Art Unit 3661